Citation Nr: 0018073	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  A personal hearing was held before 
the undersigned Board Member in Los Angeles in November 1999.


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between any current left knee disability and an injury in 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that about one year after he was 
stationed on board a ship in service, he injured his left 
knee when he slipped on the galley floor and his knee went 
out.

I.  Factual Background

The veteran's service medical records show that in October 
1958 he complained of pain in the left hip and reported that 
he had fallen on it that morning.  It was noted that he 
received several bruises.  The physical examination for 
release to inactive duty in March 1959 notes that the 
veteran's lower extremities were normal.  There was no noted 
left knee injury or disorder.

At a personal hearing in November 1999 before the undersigned 
Board Member, sitting in Los Angeles, California, the veteran 
testified that he had served in the military from August 1955 
to August 1961, both Reserve and active duty.  His job in the 
military was a machinist mate.  The veteran testified that he 
injured his knee about a year after he got on board ship when 
he slipped on the galley floor in some water.  According to 
the veteran, his knee went out when he slipped and he fell on 
his left hip.  The veteran further testified that he went to 
sick bay and they wrapped it and told him to put ice on it.  
He stated that they were more concerned with his hip and the 
hip "turned out fine."  The veteran also testified that 
during the remainder of service after this injury, he did not 
seek further treatment for the knee.  The veteran indicated 
that his left knee disability caused him to miss a few days 
of work, but that he was never hospitalized for the problem.  
According to the veteran, after service, but not during the 
first year post-service, he had sought treatment for his 
knees on several occasions.  The veteran was asked whether a 
doctor ever told him his knee disorder was related to the 
injury in service.  He responded by identifying a specific 
person who saw him in Long Beach about 10 to 15 years earlier 
and who was unable to make any judgments as to when it 
happened.  The veteran also testified that he had had five 
treatments of physical therapy at a chiropractor's office.  
He further testified as to the current symptoms related to 
his left knee disorder.

II.  Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that, "For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); 
see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

In regard to establishing a well-grounded claim, the second 
and third elements can also be satisfied under 38 C.F.R. § 
3.303(b) (1999) by (1) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(2) evidence showing post-service continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

In the instant case, the Board has determined that the 
veteran has not submitted a well-grounded claim for service 
connection for a left knee disability.  The veteran has 
testified that he currently has a left knee disability which 
is related to an injury when he fell in service.  However, 
the service medical records are negative for any left knee 
injury.  The service medical records show that the veteran 
injured his left hip and received some treatment, as the 
veteran testified.  The records do not show that the veteran 
complained of injury to the left knee at the time of the left 
hip injury or at any other time during active duty.  

In addition, except for the veteran's testimony, there is no 
evidence of record showing a nexus between any current left 
knee disability and his period of active duty in service.  
The issue of whether the veteran's left knee disability is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation and competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although the veteran is competent to testify as to observable 
symptoms, such as pain, he is not competent to provide 
evidence or opinion that the observable symptoms are the 
result of an injury during service.  See Savage v. Gober, 10 
Vet. App. 489, 497 (1997).

Without competent evidence of a nexus between the veteran's 
current left knee disability and any incident of service, the 
veteran's claim cannot be well grounded.  The Board notes 
that there is no duty to assist in a claim's full development 
if a well-grounded claim has not been submitted.  See Morton 
v. West, 12 Vet. App. 477, 480 (1999).  However, the Court 
has held that there is some duty to inform the veteran of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103 (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 
Vet. App. 69, 79-80 (1995).  The veteran did not note any 
post-service treatment for his left knee on the claim form he 
submitted in January 1998.  The RO informed the veteran of 
the evidence necessary to complete an application for 
benefits in letters dated in March 1998 and November 1998.  
Later in November 1998, the veteran responded and noted that 
he had been seen by the VA Medical Center in Long Beach, 
California, for his right knee.  He did not note treatment 
for his left knee.  At the hearing, the veteran indicated 
that he had received treatment for his left knee at the VA 
Medical Center in Long Beach.  However, he also testified 
that no doctor had ever told him that his knee condition was 
directly related to the injury in service.  Although the 
veteran has identified VA treatment records, they apparently 
concern treatment of his current knee disorder and do not 
relate it to service so they are not relevant to this appeal.  
Accordingly, a remand is not necessary to obtain those VA 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (if 
identified material could be determinative of the claim and 
was not considered by a Board, a remand for readjudication 
would be in order).

The veteran has not identified any pertinent medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

